Filed 11/9/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 208







In the Interest of Keith Michael Disbrow



State of North Dakota, 		Petitioner and Appellee



v.



Keith Michael Disbrow, 		Respondent and Appellant







No. 20100028







Appeal from the District Court of Walsh County, Northeast Judicial District, the Honorable M. Richard Geiger, Judge.



AFFIRMED.



Per Curiam.



Barbara L. Whelan, State’s Attorney, 600 Cooper Avenue, 3rd Floor, Grafton, N.D. 58237, for petitioner and appellee.



Troy Robert Morley, 218 South 3rd Street, Grand Forks, N.D. 58201, for respondent and appellant.

Interest of Disbrow

No. 20100028



Per Curiam.

[¶1]	Keith Disbrow appealed from a district court order committing him as a sexually dangerous individual under N.D.C.C. ch. 25-03.3.  Disbrow argues (1) the district court erred in finding he has serious difficulty controlling his behavior and (2) he has not exhibited sexually deviant behavior warranting civil commitment under N.D.C.C. ch. 25-03.3.  We affirm under N.D.R.App.P. 35.1(a)(2).  

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner